                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


OTTER PRODUCTS, LLC, and                    )
TREEFROG DEVELOPMENTS, INC.,                )
                                            )       Case No. 1:19-cv-06195
       Plaintiffs,                          )
                                            )       JUDGE ROWLAND
       v.                                   )
                                            )       MAGISTRATE JUDGE HARJANI
FELLOWES, INC.                              )
                                            )       JURY TRIAL DEMANDED
       Defendant                            )
                                            )


                     MOTION FOR ENTRY OF PARTIAL JUDGMENT


       1.   Plaintiffs Otter Products LLC and TreeFrog Developments, Inc. (“Plaintiffs”)

respectfully request that the Court enter partial judgment, pursuant to Federal Rule of Civil

Procedure 54(b), based on the dismissal with prejudice of the causes of action pled in Fellowes’

Countercomplaint (Dkt. 30).

       2.   On February 16, 2020, Defendant Fellowes, Inc. (“Defendant”) stipulated to dismissal

with prejudice of “the causes of action pled in the counterclaim of Docket Entry 30.” (Dkt. 48).

On February 20, 2020, the Court dismissed with prejudice “the causes of action pled in the

counterclaim of Docket Entry 30.” (Dkt 50).

       3.   Fellowes’ Countercomplaint (Dkt. 30) pled three causes of action: (1) infringement of

U.S. Patent No. 10,084,502; (2) infringement of U.S. Patent No. 9,853,674; and (3) the non-

infringement and invalidity of U.S. Patent Nos. 8,342,325; 8,393,466; 8,526,180; 8,531,834;

8,564,950; 9,549,598; 9,660,684; and 9,498,033 (“Plaintiffs’ Asserted Patents”). (Dkt. 30, at

Countercomplaint).
       4.   Rule 54(b) authorizes the Court to “direct entry of a final judgment as to one or

more, but fewer than all, claims . . . if the court expressly determines that there is no just reason

for delay.” Fed. R. Civ. P. 54(b). Furthermore, dismissal of a claim with prejudice “is a

judgment on the merits.” E.g., Power Mosfet Techs., L.L.C. v. Siemens AG, 378 F.3d 1396, 1416

(Fed. Cir. 2004).

       5.   Fellowes’ dismissal of its claims with prejudice operates as an adjudication on the

underlying merits of those dismissed claims. As such, judgment should now be entered in favor

of Plaintiffs and against Defendant with regards to three sets of claims:

               a. Defendant’s claim of infringement of the ’502 and ’674 Patents (Dkt. 30,

                    Counts I and II, respectively);

               b. Defendant’s declaratory judgment claim of non-infringement and invalidity of

                    Plaintiffs’ Asserted Patents (Dkt. 30, Count III);

               c. Plaintiffs’ claim of infringement of Plaintiffs’ Asserted Patents (Dkt. 22,

                    Counts IV to XI).

       6.   In light of the above facts and law, Plaintiffs respectfully request that the Court enter

judgment in Plaintiffs’ favor and against Defendant on Fellowes’ prejudicially dismissed

Counterclaim Counts I through III as well as on Plaintiffs’ corresponding claims of the Amended

Complaint (Dkt. 22), Counts IV-XI.



Dated: February 21, 2020                       Respectfully submitted,


                                               By: /s/ James Beard

                                                      James W. Beard (pro hac vice)
                                                      Merchant & Gould P.C.
                                                      1801 California Street, Suite 3300
                                                      Denver, Colorado 80202
                                                  2
303. 357.1670 (Telephone)
612.332.9081 (Facsimile)
jbeard@merchantgould.com

Reid P. Huefner
Margaret A. Herrmann
Irwin IP LLC
222 South Riverside Plaza
Suite 2350
Chicago, IL 60606
312.667.6080 (Telephone)
rhuefner@irwinip.com
mherrmann@irwinip.com

Attorneys for Plaintiffs




3
                               CERTIFICATE OF SERVICE

      The undersigned certifies that a copy of the foregoing Motion for Entry of Partial
Judgment has, on February 21, 2020, been filed with the Clerk of the Court using the CM/ECF
System, which will send electronic notification of such filing to all counsel on record, namely:
Peter J. Shakula (#6204370)
pjshakula@woodphillips.com
WOOD PHILLIPS
500 West Madison Street, Suite 3800
Chicago, IL 60661-2562
Tel: 312.876.1800
Fax: 312.876.2020

William P. Atkins
william.atkins@pillsburylaw.com
Pillsbury Winthrop Shaw Pittman LLP
1650 Tysons Blvd.
McLean, VA 22102
Tel: 703.770.7900

Attorneys for Defendant
Fellowes, Inc.


                                            By: /s/ James Beard

                                                James W. Beard (pro hac vice)
                                                Merchant & Gould P.C.
                                                1801 California Street, Suite 3300
                                                Denver, Colorado 80202
                                                303. 357.1670 (Telephone)
                                                612.332.9081 (Facsimile)
                                                jbeard@merchantgould.com


                                                Dated: February 21, 2020




                                               4
